DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species VIII in the reply filed on 04/18/2022 is acknowledged.  
Election was updated in a telephone call with Patrick Kartes to include the elected species VIII with Species VII and IX-XIII as one species.  The claims which read on the newly elected species are 1-5, 7-11, 14-16, and 18-23.  Claims 6, 12, 13, and 17 have been withdrawn as belonging to another species not elected.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-11, 14, 15, 18-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sebastian et al. (US 2018/0215488 – hereinafter Sebastian).
Re Claim 1:
Sebastian discloses a food request module (at 102) configured to receive a request for food service for a customer, wherein the request for food service includes the food service order (see paragraph [0064]); a cup source (116) configured to hold one or more cups (120), each of the one or more cups (120) comprising an open end and a closed end and a sidewall extending therebetween (see Figs. 5A-5E); a cup printer (190) configured to print at least one of order information or personalization information on a sidewall of a first cup of the one or more cups (120) so as to form a printed first cup (120) (see paragraphs [0100-0103]), wherein the at least one of order information or personalization information is based on the food service order associated with the first cup (120) (see paragraphs [0100-0103]); a cup filler (126) configured to fill said printed first cup (120) with a consumable based on the food service order associated with the first cup (120) so as to form a filled first cup (120) (see paragraphs [0073 and 0076]); a cup closer (154) configured to at least partially close the open end of the filled first cup (120) so as to form a closed first cup (120) (see paragraph [0086]); and one or more cup transfer elements (130) for transferring the first cup (120) between the cup printer(190), the cup filler (126), and the cup closer (154) (see paragraph [0081]) (see Figs. 1-23).

Re Claim 2:
Sebastian discloses a cup dispensing control system (142), the cup dispensing control system comprising: a communication element (interaction element between 102 and 142 and the dispensing device); a controller (142) configured to: cause the cup printer (190) to print the at least one of order information or personalization information on the first cup corresponding to the food service order; cause the cup filler (126) to fill the printed first cup with the consumable based on the food service order associated with the first cup; cause the cup closer (154) to at least partially close the open end of the filled first cup; and cause the one or more cup transfer elements (130) to transfer the first cup between the cup printer (190), the cup filler (126), and the cup closer (154).

Re Claim 5:
Sebastian discloses wherein the one or more cup transfer elements (130) comprises at least one robotic device for transferring the first cup (120) between at least the cup printer (190), the cup filler (126), and the cup closer (154) (see Fig. 3).

Re Claim 7:
Sebastian discloses wherein the one or more cup transfer elements (130) comprises at least one of a movable platform or a robotic arm, wherein, when the first cup (120) is underneath a portion of the cup closer (154), the at least one movable platform or robotic arm is configured to raise the first cup (120) at least partially into the portion of the cup closer to be closed (see paragraph [0086], see Figs. 1 and 6-8).

Re Claims 8-10:
Sebastian discloses wherein the cup printer (190) and the cup filler (126) are within a single housing (see Figs. 3 and 16).

Re Claim 11:
Sebastian discloses a dispensing section (106) configured to enable a user to access the closed first cup (120) (see paragraph [0105]).


Re Claims 14, 15, 18, and 19:Sebastian discloses a food request module (at 102) configured to receive a request for food service for a customer, wherein the request for food service includes the food service order (see paragraph [0064]); a cup source (116) configured to hold one or more cups (120), each of the one or more cups (120) comprising an open end and a closed end and a sidewall extending therebetween (see Figs. 5A-5E); and a cup filler (126) configured to fill a first cup (120) from said cup source (116) with a consumable based on the food service order so as to form a filled first cup (120) (see paragraphs [0073 and 0076]); a cup closer (154) configured to at least partially close the open end of the filled first cup (120) so as to form a closed cup (120) (see paragraph [0086]); and one or more cup transfer elements (130) for transferring the first cup (120) between the cup filler (126) and the cup closer (154) (see paragraph [0081]) (see Figs. 1-23).


Re Claims 20, 21, and 23:
Sebastian discloses a food request module (102) configured to receive a request for food service for a customer, wherein the request for food service includes the food service order (see paragraph [0064]); a cup source (116) configured to hold one or more cups (120), each of the one or more cups (120) comprising an open end and a closed end and a sidewall extending therebetween (see Figs. 5A-5E); and a cup printer (190) configured to print at least one of order information or personalization information on a sidewall of a first cup of the one or more cups (120) so as to form a printed first cup (120) (see paragraphs [0100-0103]), wherein the at least one of order information or personalization information is based on the food service order associated with the first cup (120) (see paragraphs [0100-0103]); a cup filler (126) configured to fill said printed first cup (120) with a consumable based on the food service order associated with the first cup (120) so as to form a filled first cup (120) (see paragraphs [0073 and 0076]); and one or more cup transfer elements (130) for transferring the first cup (120) between the cup printer (190) and the cup filler (126) (see paragraph [0081]) (see Figs. 1-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Rudick et al. (US 2011/0264284 – hereinafter Rudick).
Re Claims 3, 16, and 22:
Sebastian discloses the device of claim 1, but fails to teach wherein the first cup comprises a marking printed thereon, wherein the cup dispensing control system comprises a cup mark sensor configured to detect the marking, and wherein a controller is configured to: receive data corresponding to the detected marking; and cause operation of one or more of the cup printer, cup filler, or cup closer based on the received data.

Rudick teaches wherein a first cup (212) comprises a marking (indicia) printed thereon, wherein the cup (212) dispensing control system comprises a cup mark sensor (at 300B) configured to detect the marking, and wherein a controller is configured to: receive data corresponding to the detected marking (indicia); and cause operation of one or more of the cup printer, cup filler, or cup closer based on the received data (see paragraphs [0037, 0043, and 0048], see Fig. 6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Sebastian with Rudick to make sure that parts are in proper orientation and proper dispensing.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Sergio Faverio (US 2017/0035183 – hereinafter Faverio).
Re Claim 4:
Sebastian discloses the device of claim 1, but fails to teach wherein the one or more cup transfer elements comprises at least one conveyor belt for transferring the first cup between at least the cup printer, the cup filler, and the cup closer.

Faverio further in view  teaches wherein one or more cup transfer elements comprises at least one conveyor belt (190) for transferring the first cup between at least a cup printer, a cup filler, and a cup closer (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of with that of Faverio to provide an alternative transporting means as seen fit for one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651